Citation Nr: 1036322	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a sleep disorder 
to include obstructive sleep apnea, and if so, entitlement to 
service connection for the same.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his brother


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in July 2004, April 2006, and 
September 2006, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Central Office hearing in Washington, D.C. in August 2010 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The issue of an earlier effective date for the assignment 
of additional benefits for the Veteran's dependent mother 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See Veteran's statements, October & September 2008.  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate 
action.  

The issues of increased ratings for the Veteran's service-
connected low back and bilateral knee disorders, as well as TDIU, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

As recorded in the August 24, 2010 Board hearing transcript, the 
Board received notification from the appellant and his authorized 
representative that a withdrawal is requested with respect to the 
issue of service connection for a sleep disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement 
to service connection for a sleep disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of an Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

Upon hearing testimony provided in August 2010, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the Veteran and his representative that the 
Veteran wished to withdraw the pending appeal regarding service 
connection for a sleep disorder, to include obstructive sleep 
apnea.  The undersigned Veterans Law Judge accepted this 
withdrawal, which is memorialized in the written hearing 
transcript.  

Therefore, the appeal regarding this issue is considered 
withdrawn as there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to this issue and it is 
hereby dismissed.


ORDER

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
sleep disorder to include obstructive sleep apnea, and if so, 
entitlement to service connection for the same, is dismissed. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
increased ratings for the Veteran's service-connected low back 
and bilateral knee disorders, to include TDIU, are ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

Initially, the Board notes that evidence associated with the 
claims file in August 2010 reflects that beginning in June 2009 
the Veteran is entitled to receive disability benefits from the 
Social Security Administration (SSA), complete records of which 
are not included in the claims file.  VA has a duty to acquire a 
copy of the decision granting SSA disability benefits and the 
supporting medical documents upon which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  In this case, 
although the notice of award is associated with the claims file, 
the medical records upon which that decision was based have not 
been sought or obtained.  The Veteran's SSA medical records must 
be requested.

The Veteran was last afforded a VA examination for the claimed 
low back and bilateral knee disabilities in October 2007.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of a veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the  
Veteran's last VA examination is not necessarily stale in this 
case, the Veteran has indicated that his condition has worsened 
since the date of the latest examination.  See, e.g., Board 
hearing testimony, August 2010 (reporting being unemployed due to 
the impact of his various disabilities since 2008); VA treatment 
records, February 2008 (stating in part that the Veteran's knee 
pain had gradually gotten worse over the prior six months).  As 
the Board is unable to make an accurate assessment of the 
Veteran's current condition on the basis of the evidence 
currently of record, the Veteran must be afforded a 
contemporaneous examination.

The Board also notes that as of a VA primary care provider 
follow-up note dated in May 2009, the Veteran reported ongoing 
treatment by a private provider for his knee disability.  There 
are additional notations of record that state that the Veteran 
has been temporarily unable to work for various periods of time 
and is under the care of a Dr. Broussard.  See, e.g., Statement 
by Dr. Broussard, January 2009.  However, it does not appear that 
Dr. Broussard's actual treatment records for this Veteran have 
been sought or obtained.  As VA is on notice that these private 
medical records exist and are potentially relevant to the 
Veteran's claims, all reasonable effort to obtain them must be 
undertaken.  38 C.F.R. § 3.159.

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in May 2009.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from May 2009 forward.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's successful claim for 
SSA disability benefits.  

3.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed low back and bilateral knee 
disabilities, specifically to include Dr. 
Broussard as identified within the claims 
file.  Contact any duly identified and 
authorized practitioner to obtain the 
relevant medical records.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

5.  AFTER completion of the foregoing, 
schedule the Veteran for VA examination to 
determine the nature and current severity of 
his service-connected low back and bilateral 
knee disabilities.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
The examiner is specifically requested to 
review and consider any and all evidence 
obtained in conjunction with this remand, to 
include private treatment records and/or 
medical records obtained from the Social 
Security Administration.  All necessary 
studies and tests must be conducted.  

The examiner is then asked to:
(a)  Describe in detail the current severity 
of the Veteran's service-connected low back 
and bilateral knee disabilities, so as to 
enable the Board to render a fully informed 
decision regarding the appropriate 
disability evaluation for these conditions;

(b)  Opine whether the Veteran's service-
connected disabilities, individually or in 
the aggregate, render him "unable to secure 
and follow a substantially gainful 
occupation."  The Veteran's age and the 
existence or degree of any impairment caused 
by nonservice-connected disabilities may not 
be considered in reaching the requested 
employability determination.  An adequate 
supporting rationale must be provided for 
the opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


